DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 9 is objected to because of the following informalities: the phrase” wherein the flexible color filter further comprises a transparent conductive layer”, has been repeated twice.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Junjj Wakita (U. S. Patent Application: 2016/0002407, here after 407), further in view of Hao- Wei Liao et al (U. S. Patent Application: 2016/0011509, here after 509), and S. Kondo et al (U. S. Patent Application: 2012/0156457, here after 457).
Claim 1 is rejected. 407 teaches a method of manufacturing a flexible color filter comprising: dispensing a release layer (release agent and sacrificial layer) on a stiff carrier substrate (silicon wafer or glass, 1) [0111, 0123]; dispensing a polymer resin (2) on the release layer [0150]; curing the polymer resin into a transparent film [0116]; 
the resin layer consisting of multifunctional monomers and monomers [polymer D, abstract, 0015, 0021, 0155, 0156]. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of making color filter that as 407 teaches, wherein the polymer resin is based on what 509 teaches, because it improves adhesion to black matrix and hardness. 407 teaches removing release layer by peeling off [0285], but does not teach by utilizing a blade wedge [0178, fig. 2F, fig. 3]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of making color filter that as 407, and 509 teach, where the color filter is removed from the substrate by utilizing a blade wedge, because it is an alternative way to remove the color filter from substrate (Support).
Claim 4 is rejected as 407 teaches fabricating the flexible color filter on the transparent film comprises;
manufacturing a black matrix comprising a black sensitive ink, wherein the black matrix is baked and processed using photolithography to generate a black matrix pattern[0282];

Claim 5 is rejected as 407 teaches the conductive transparent material comprises Indium-Tin-Oxide (ITO) [0202].
Claim 6 is rejected as 407 teaches the conductive transparent material is patterned using laser photolithography [0305].
Claim 2 rejected under 35 U.S.C. 103 as being unpatentable over Junji Wakita (U. S. Patent Application: 2016/0002407, here after 407), Hao-Wei Liao et al (U, S. Patent Application: 2016/0011503, here after 509), S. Kondo et al (U. S. Patent Application: 2012/0156457, here after 457), further in view of Francois J. Henley et al (U. S. Patent: 2007/0235074, here after 074).
Claim 2 is rejected. 407 teaches the limitation of claim 1, but does not teach the release layer (sacrificial layer) is a silicate bonding layer dispensed from a silicate solution. 816 teaches a method of making optical device and teaches depositing a silicate temporary bonding layer dispensed from a silicate solution [0075]. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of making optical device as 407, 509, and 457 teach where the release layer comprising silicate bonding layer, because 074 teaches suitable component for making temporary bond layer in making optical devices.
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Junji Wakita (U. S. Patent Application: 2016/0002407, here after 407), Hao-Wei Liao et al (U. S. Patent Application: 2016/0011509, here after 509), S. Kondo et al (U. S. Patent Application: 2012/0156457, here after 457), further in view of Chien-Chung Chen et al (U. S. Patent: 2007/0217045, here after 045).
Claim 7 is rejected. 407 does not teach the fabrication of the sub-pixels is done using a Fabry-Perot filter. 045 teaches a method of making of color filter using a Fabry- Perot filter [abstract, to reduce the cost [0006], and also teaches making sub-pixels by
forming a spacer layer positioned between two reflective layers to create a cavity [abstract], wherein the spacer layer comprises a material with a refractive index
between 1.3 and 2.6, and the spacer layer comprises a variable thickness ranging from 10 to 500 nm to control a sub-pixel color [0020-24]. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of making color filter as 407, 509, 457 teach where the sub-pixel is made by 045 method to reduce the cost of fabrication process.
Claim 8 is rejected. 407 doesn't teach the reflective layers comprise silver or silver alloys. 045 teaches the reflective layers comprise silver [0023]. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of making color filter as 407, 509, and 457 teach where the sub-pixel is made by 045 method to reduce the cost of fabrication process.
Claims 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Junji Wakita (U. S. Patent Application: 2016/0002407, here after 407), further in view of Hisako Ishikawa et al (U. S. Patent Application: 2012/0225274, here after 274).

is a thiol-click polymer, but since 274 teaches it comprising multifunctional thiol monomers and co-monomers therefore, it considered as Thiol-Click polymer. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a color filter as 407 teaches, where the polymer resin comprising (consisting essentially of) thiol-click polymer, because it is suitable for making color filters. 407 also teaches the color filter comprising a conductive transparent layer comprising indium tin oxide [0145]. 407 also teaches the flexible color filter comprises color filter pixels fabricated from patterned colored resists[0147, 0166] are also deposited and patterned atop the transparent flexible substrate; wherein the flexible color filter further comprises a transparent conductive layer[0145].
Claim 10 is rejected as 274 teaches thermoset thiol-click polymer is cured a monomer mixture, and wherein the monomer mixture comprises of one or more multifunctional thiol monomers (trimethylolpropane tris(8-mercaptopropionate) and multifunctional co-monomers(diallyl carbonate)[0056,0070], since 274 does not teach the wt% of each monomer, it is considered 50 wt% of each(also see example 12).

Claims 13-14 are rejected as 274 teaches thiol monomer (which is multifunctional) comprising trimethylolpropane tris (3-mercaptopropionate) [0056].
Claim 15 is rejected as 274 teaches co-monomer (multifunctional) is diallyl carbonate [0070].
Response to Arguments
Applicant’s arguments, see Remarks, filed 10/19/21, with respect to 35. U.S.C 112 first paragraph rejection have been fully considered and are persuasive.  The 35. U.S.C 112 first paragraph of claims 12, 4-8 has been withdrawn. 
Applicant’s arguments, see Remarks, filed 10/19/21, with respect to 35. U.S.C 112 second paragraph rejection have been fully considered and are persuasive.  The 35. U.S.C 112 second paragraph of claims 12, 4-8 has been withdrawn. 
Applicant's arguments filed 10/19/21 have been fully considered but they are not persuasive. The applicant argument that Lia does not teach polymer resin consisting of multifunctional thiol monomers and multifunctional co-monomers is not persuasive, because polymer D consisting of multifunctional thiol monomers and multifunctional co-monomers)look at 0015, 0021), and the other components are added to this polymer resin and not as a component of the polymer resin.
The applicant argument for rejection of claim 9 based on Ishakawa is not persuasive as Isocyanate may be added and not requires.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABASSOM TADAYYON ESLAMI whose telephone number is (571)270-1885. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TABASSOM TADAYYON ESLAMI/Primary Examiner, Art Unit 1712